DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 October 2020 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 14 January 2021, has been reviewed and entered.  Claims 1 and 4-6 are amended leaving claims 1-6 pending.  This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 02 October 2020 have been fully considered but they are not persuasive.
	Applicant’s amendments overcome some of the drawing objections and the objections are withdrawn (Remarks page 5).  Applicant does not attempt to overcome or argue the drawing objection with respect to claim 6, and the objection stands as set forth below.	
Below, Examiner further explained the objection to the specification with specific instructions for Applicant on how to overcome the objection (Remarks page 5).
Applicant’s amendments overcome the claim objection and the objection is withdrawn (Remarks page 5-6).
Examiner is not persuaded that the recitation “reduces the weight of the football helmet by 50% compared to a regular football helmet” is definite (Remarks page 6).  Even the ESPN website on which Applicant relies to support the weight of a regular football helmet being 4-6 pounds discusses other helmets which are “regular” as best understood that weigh 1.8 or 2.4-2.6 pounds.  Therefore, by this reference alone, a “regular football helmet” weight 1.8, 2.4-2.6, or 4-6 pounds.  Without there being a single standard weight to compare to, the scope of the claim cannot be determined.  A GOOGLE search for “how much does a football helmet weigh” yields multiple results outside of the range given in Applicant’s remarks including 2-6 lbs, 4.25-4.75 lbs, about 3 – almost 5 lbs, “as much as six pounds,” and “less than three.”  Clearly, there is no single agreement in the art about what a “regular football helmet” weighs.  How can one of ordinary skill determine to which of these weights Applicant is intending to be the 
On page 6 of the Remarks, Applicant states claim 1 has been amended to recite the weight of the football helmet is reduced to between 2 and 3 pounds; however, this is not found in the 1/14/21 claims.
Applicant’s amendments have overcome the remaining 112 rejections and raised new 112 rejections (Remarks page 6-7).
Applicant’s arguments to the Crisco reference are moot, as the amendments have necessitated a new grounds of rejection (Remarks page 7-9).
In light of the above, the rejection is believed to be proper.

Drawings
The drawings were received on 14 January 2021.  These drawings are acceptable.  The replacement drawings are not labeled “Replacement Sheet” as required by 37 CFR 1.84(c).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, air pump valve with an attaching hose connecting to the four interior air bag bladders inside the back of the helmet (claim 6; specifically it is the connection in the back of the helmet that is not show in the drawings, figures 1 and 2 support the air pump valve with an attaching hose 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “hook and loop fastener strips” (claim 1 section c).  Please note that an amendment to the specification that adds the terminology –hook and loop fastener strips—would be sufficient to overcome both the specification amendment for use of the trademark VELCRO and specification amendment for failure to provide proper antecedent basis for “hook and loop fastener strip--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

First, what is the weight of “a regular football helmet?”  There is not a single weight for “a regular football helmet,” as a “regular football helmet” may be a range of weights.  If the weight of a regular football helmet cannot be determined, then it also cannot be determined what 50% of the weight of a regular football helmet is.  “Regular” is a term of degree and not a precise numerical measurement.  When relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality.  See MPEP 2173.05(b)(I).  Furthermore, a regular football helmet does not have a single standard weight, and the weight is variable depending upon the size, shape, number of components, and material of the components used.  Therefore, claim 1 is depending upon the weight of an object that is variable, and the claim is rendered indefinite.  See MPEP 2173.05(b)(II).
Second, what does it mean to “reduce the weight of the football helmet by 50%?”  Is this a recitation of a method step of reducing weight?  If so, the claim is indefinite for reciting an apparatus (football helmet) and a method step (reduces the weight) in the same claim.  If Applicant is intending to recite the claimed football helmet weighs half of what a regular football helmet weighs, then Examiner suggests claiming the weight of the claimed football helmet.

	Fourth, what distinguishes the claimed football helmet from a “regular” football helmet?  What is the structure of a “regular” football helmet?  Carbon fiber shells, air bag bladder paddings, and polycarbonate face shields are all known components for football helmets as set forth in the rejections below.  Is a football helmet with a carbon fiber shell, air bag bladder padding, and/ or polycarbonate face shield not a “regular” football helmet?
Claim 1 recites the limitation "the interior" in the first line of section “k.”.  There is insufficient antecedent basis for this limitation in the claim.  The claim has support for “an inside” in section “a” but not an interior.
	Claims 2-6 are rejected for depending from rejected claim 1.
	Claim 5 is rendered indefinite for reciting four separate interior air bag bladders, because claim 5 depends from claim 1 which also recites four separate interior air bag bladders in section h.  It is unclear if the bladders in claim 5 are the same as (e.g., said four separate interior air bag bladders) or in addition to (e.g., a first set of four and a second set of four) the bladders of claim 1.
Claim 6 is rejected for depending from rejected claim 5.
Claim 6 is rendered indefinite by the recitations of an air pump valve and an attaching hose, because claim 6 depends from claim 1 which also recites an air pump 
Claim 6 is rendered indefinite by the recitation “the four separate interior air bag bladders” because it is unclear if this is referring to the bladders of claim 5 or the bladders of claim 1.
	
Claim Rejections - 35 USC § 103

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racine et al. (US 20030135914 A1) in view of Giles (US 20130340147 A1) and Jarvis (US 5815848 A).

As to claim 1, Racine discloses a football helmet (“helmet,” title, capable of being used for football), comprising: a. an inside (figs 3, 5, and 6), b. an outside (figs 3-6), c. a front (figs 3-6), d. a back (figs 3-6), e. a left side (figs 3, 5, and 6), 
Racine does not disclose g. the shell is carbon fiber; or m. a chin guard.
Giles teaches a similar helmet (helmet, title), including carbon fiber (pp 0062 and 0250) and a chin guard (chin cup 105).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the helmet of Racine with a chin guard for the purpose of protecting the chin (Giles pp 0186).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide component parts of the helmet in carbon fiber, such as the shell and chin guard, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide component parts of the helmet in carbon 
Racine does not disclose l. a polycarbonate face shield.
Jarvis teaches a similar football helmet (football helmet 120) including a polycarbonate face shield (“the face shield 10 is composed of a transparent impact resistant material, such as polycarbonate,” col 6 line 25-35, unitary lens portion 102, face shield or protector 100).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the helmet of Racine with a polycarbonate face shield as taught by Jarvis, for the purpose of protecting the face of the wearer (Jarvis col 1 line 5-10).


    PNG
    media_image1.png
    368
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    469
    media_image2.png
    Greyscale


As to claim 2, Racine as modified discloses the chin guard is comprised of carbon fiber (see the modification presented in the rejection of claim 1 above).  

As to claim 3, Racine as modified discloses the carbon fiber chin guard is formed to the carbon fiber football helmet (this is the obvious result of the modification presented in claim 1 above) to add strength to the football helmet (capable of adding strength).  

As to claim 4, Racine as modified discloses the football helmet of claim 3, wherein the polycarbonate face shield is clear (this is the obvious result of the 

As to claim 5, Racine as modified discloses the football helmet of claim 4, wherein the air bag bladder padding is comprised of four separate interior air bag bladders for padding (as best understood, see the rejection of claim 1 above). 

As to claim 6, Racine as modified discloses the football helmet of claim 5, further comprising an air pump valve with an attaching hose connecting to the four separate interior air bag bladders inside of the football helmet (as best understood, see the rejection of claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732